Citation Nr: 0316227	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-23 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, postoperative bypass surgery with history of 
myocardial infarction. 

2.  Entitlement to an increased evaluation for residuals of 
prostate cancer, status post prostatectomy with voiding 
dysfunction, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On January 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records from each health care 
provider the veteran identified in the 
release forms (VA Form 21-4142) received 
at the Board in May 2003 (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain including what efforts 
were made to obtain them.  

2.  After all records in paragraph (1) 
have been obtained, if any, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA special cardiovascular 
examination by a specialist in cardiology 
or other appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of determining the 
nature, extent of severity and etiology 
of any identifiable underlying essential 
hypertension with cardiovascular disease, 
postoperative bypass surgery with history 
of myocardial infarction which may be 
present.  

The claims file and a separate of this 
REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

All indicated tests and studies should be 
performed.  The examiner must then 
provide an opinion as to whether it is at 
least as likely as not that any essential 
hypertension with cardiovascular disease, 
postoperative bypass surgery with history 
of myocardial infarction, is/are related 
to any incident of active service or if 
preexisting such service, was/were 
aggravated thereby.  The examiner's 
attention is directed to the initial 
recording of elevated blood pressure 
readings in service in 1973.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination by special a psychiatrist, or 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of service-
connected anxiety disorder.  The entire 
claims folder, and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by service-connected anxiety.  If there 
are other psychiatric disorders found, in 
addition to service-connected anxiety 
disorder, the examiner should specify 
which symptoms are associated with each 
disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
anxiety disorder is or are found on 
examination, the examiner should offer an 
opinion as to whether such disorder is 
causally or etiologically related to 
anxiety disorder, and, if not so related, 
whether the veteran's anxiety disorder 
has any effect on the severity of any 
other psychiatric disorder.

Any necessary special studies, including 
psychological testing, should be 
accomplished. During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's anxiety disorder.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from service-connected anxiety disorder, 
only. The examiner must include a 
definition of the numerical GAF code 
assigned, as it relates to the veteran's 
occupational and social impairment due to 
service-connected anxiety disorder.

If the historical diagnosis of anxiety 
disorder is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The examiner must 
express an opinion as to the impact of 
anxiety on the veteran's ability to 
obtain and retain substantially gainful 
employment.  Any opinions expressed by 
the examiner as to the severity of 
anxiety disorder must be accompanied by a 
complete rationale.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA genitourinary 
examination by a specialist in 
genitourinary diseases or on a fee basis 
if necessary, in order to determine the 
current nature and extent of severity of 
his residuals of prostate cancer, post 
prostatectomy with voiding dysfunction.  
The entire claims folder, and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

Any opinions expressed by the examiner as 
to the severity of prostate cancer 
residuals must be accompanied by a 
complete rationale.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





